Citation Nr: 0526241	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  99-07 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Columbia, 
South Carolina, wherein the veteran was denied service 
connection for a cervical spine injury and headaches.

In July 1999, the veteran was afforded a personal hearing 
before a Hearing Officer at the Columbia RO.  

The Board remanded the matter in March 2001and again in June 
2003.  It is now again before the Board for disposition.  


FINDINGS OF FACT

1.  The veteran does not have a cervical spine condition that 
is related to her active service.  

2.  The veteran does not suffer from headaches that are 
related to her active service.  


CONCLUSIONS OF LAW

1.  A cervical spine condition was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004). 

2.  Headaches were not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
veteran's assertions, including testimony provided at a July 
1999 RO hearing; lay statements; VA treatment records; 
multiple negative responses from the National Personnel 
Records Center (NPRC); and private medical reports from 
Hilton Head Health and Wellness Associates (to include an 
October 1998 letter from Dr. Thomas Wood), and Cross Island 
Medical Center.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the appellant or on her behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on each claim.

				I.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board further notes that there are specific chronic 
diseases, including arthritis, which are subject to 
presumptive service connection.  38 C.F.R. §§ 3.307, 
3.309(e).  For arthritis, the disease must have become 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran asserts in her claim that she injured her back in 
September 1951 during basic training and that she later 
received treatment for the injury in 1952.  However, in a 
separate statement by the veteran, she stated that the injury 
occurred in August 1951.    

The relevant medical evidence of record includes a November 
28, 1990 VA medical certificate in which it is noted that the 
veteran complained of back pain.  It was stated that the 
veteran had pain in the neck and left arm with tingling for 
more than three years.  It was further noted that the veteran 
had been seen by a chiropractor for adjustments, but that the 
condition was not cured.  It was indicated that no history of 
trauma or injury was reported.  The diagnoses included 
migraines and rule out cervical neuropathy.  

A VA report of cervical spine X-rays, also dated November 28, 
1990, stated that there was moderate disc space narrowing at 
C5-C6 with both anterior and posterior osteophytosis at that 
level.  On oblique films, lipping comprised intervertebral 
foramina for the right 6th cervical nerve and a left 6th 
cervical nerve.  No traumatic process was seen.  The 
impression was degenerative changes.  

A March 1991 VA report of cervical spine X-rays also noted 
degenerative changes and stated that there had been no change 
since November 1990.  

A March 1991 VA examination report noted the reported 1951 
neck injury.  The diagnoses included residual cervical spine 
injury with degenerative disc disease at C5-C6 and 
intermittent tension headaches.  

The record contains lay statements, received in December 
1997, from the veteran's son and mother and Thomas C. 
Barnwell, Jr. who attended the same high school as the 
veteran.  Each of these statements asserts that the veteran 
injured her back while in service.  However, none of the 
foregoing was in the service with the veteran or witnessed 
the alleged injury.  The record also contains a lay statement 
from Wesley C. Smalls, Jr., received in July 1999, in which 
he indicated that he had been a classmate of the veteran's, 
that he was in the service during the same period as the 
veteran, and that they would occasionally visit each other on 
the weekends during the veteran's active service.  He stated 
that, during those visits, the veteran told him about the 
injury she received in basic training.  

An October 1998 letter from Dr. Thomas Wood of Hilton Head 
Health and Wellness Associates stated that he had known the 
veteran for many years and that she appeared to be 
chronically impaired and unable to work due to back and neck 
pain and headaches since the 1951 injury.  Dr. Wood stated 
that he had reviewed all available documents, which seemed to 
assert that the trauma did occur as described by the veteran.  
In this regard, Dr. Wood stated that he had had a long 
acquaintance with both the veteran and her extended family 
and had no reason to doubt her veracity.  

An October 2000 VA report of cervical spine X-rays listed an 
impression of spondylosis at C5-C6.  It was also stated that 
neuroforaminal stenosis was suspected on the right at C6-C7 
and C7-T1, and possibly also on the left at C7-T1.   
 
A September 2001 VA report of a cervical spine MRI stated 
that multilevel degenerative disc disease was seen, most 
severely affecting C7-T1, where it was stated that diffuse 
disc osteophyte complex caused severe bilateral neural 
foraminal encroachment and moderate canal narrowing.                

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The Board initially notes that the veteran's service medical 
records were not available for review and are presumed to 
have been destroyed in the fire at the NPRC in St. Louis in 
the early 1970's.  Multiple attempts have been made to try 
and obtain the veteran's records, but to no avail.  
Furthermore, requests have been made to search the morning 
reports for the veteran's unit for the period during which 
the veteran asserts she sustained her injury.  Unfortunately 
though, all such attempts resulted in negative responses, 
which have been associated with the veteran's claims folder.  
As such, there is no evidence of record documenting an injury 
sustained by the veteran during her active service.  The 
Board has considered the lay statements submitted on behalf 
of the veteran's claim that she suffered an injury while in 
basic training, but the Board emphasizes that these 
statements were not made by anyone who witnessed the alleged 
injury and appear to be based solely upon the veteran's 
statements to them.       

Though the veteran was separated from service in July 1953, 
the first post-service medical evidence of treatment for the 
veteran's cervical spine, or for headaches, is not until 
November 28, 1990.  This lengthy period without treatment 
weighs against the claims.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Moreover, the November 28, 1990 VA 
treatment record noted that the veteran did not report a 
history of trauma or injury.       

With regard to the October 1998 letter from Dr. Wood, the 
Board acknowledges that he stated that the veteran appeared 
"to be chronically impaired and unable to work due to back 
and neck pain and headaches since the 1951 injury."  He 
further stated that he had "reviewed all available 
documents, which seem to assert that the trauma did occur as 
described by [the veteran]."  However, there is no 
indication that Dr. Wood treated the veteran during her 
active service, or during the period shortly after her 
separation from service.  In fact, there is no indication 
from the record that Dr. Wood ever treated the veteran prior 
to 1998, as September 16, 1998 is the dated listed on the 
only medical report from Hilton Head Health and Wellness 
Associates (the record does also contain a "Patient Flow 
Sheet," but it is undated).  The Court in LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) held that medical history 
provided by the veteran does not transform that history into 
medical evidence.  Here, although Dr. Wood stated in the 
October 1998 letter that he had "reviewed all available 
documents," there is no evidence that he based his opinion 
on anything other than the veteran's oral history.    

Furthermore, VA is not required to obtain a medical opinion 
in this case.  In Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Federal Circuit held that the veteran is required 
to not only show that he or she is disabled, but also show 
some causal connection between his or her disability and the 
period of military service before VA is obligated to provide 
a medical examination or obtain a medical opinion.  Here, the 
objective medical evidence simply does not show a causal 
connection between a cervical spine condition, or headaches, 
and her period of military service.  As is noted above, the 
statement made in Dr. Wood's October 1998 letter is 
apparently based upon the veteran's oral history to him.  

The Board has considered the veteran's statements submitted 
in support of her argument that she has a cervical spine 
condition and headaches that should be service-connected.  
Her statements are not competent evidence of a diagnosis, nor 
are they competent evidence of a nexus between the claimed 
conditions and her service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claims must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claims, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  



					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, May 2001, December 2003, and 
January 2005 letters informed the veteran of what the 
evidence must show in order to establish entitlement to 
service connection.      

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the May 2001 and January 2005 letters stated that VA 
had to make reasonable efforts to help her get such things as 
medical records, employment records, or records from other 
federal agencies.  The letters also stated that VA would 
assist the veteran by providing a medical examination or 
obtaining a medical opinion if such opinion or examination 
was necessary to make a decision on her claim.  In addition, 
the December 2003 letter informed the veteran that VA was 
responsible for getting relevant records from any federal 
agency, to include records form the military, VA hospitals 
(including private facilities where VA authorized treatment), 
and from the Social Security Administration (SSA).  The 
letter also stated that VA would make reasonable efforts to 
obtain relevant records not held by a federal agency, such as 
from state or local governments, private doctors and 
hospitals, or current or former employers.  Finally, the 
letter stated that VA would assist the veteran by providing a 
medical examination or obtaining a medical opinion if such 
opinion or examination was necessary to make a decision on 
her claim.  

In addition, the January 2003 and April 2005 supplemental 
statements of the case (SSOC's) reiterated the above-
described duties, stating that provided certain criteria were 
met, VA would make reasonable efforts to help her to obtain 
relevant records necessary to substantiate his claims, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2004), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  She was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2004).  Finally, she 
was notified that VA would obtain her service medical records 
and other relevant records pertaining to her active duty that 
are held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which she 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2004).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the January 2005 VCAA notice letter sent to the veteran 
did specifically request that the veteran send VA any 
evidence in her possession pertinent to the conditions on 
appeal.  Moreover, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  For instance, the January 
2003 and April 2005 SSOC's included the language of 38 C.F.R. 
§ 3.159(b)(1), from which the Court obtained the fourth 
notice element.  Thus, the VCAA notice, combined with the 
SSOC's, clearly comply with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The Board notes that the veteran's service medical records 
regarding her period of active duty are unavailable from the 
National Personnel Records Center (NPRC), and are deemed to 
have been destroyed in a fire in the early 1970's.  As noted 
above, multiple requests to the NPRC to search morning 
reports for the veteran's unit resulted in negative 
responses.  The Board is mindful that, in a case such as 
this, where service medical records are unavailable, there is 
a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
While it is unfortunate that the veteran's service medical 
records are unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind.  Such 
has been accomplished in the instant matter.  It is also 
noted that a March 2002 letter to the veteran informed her 
that there was a possibility that her records were destroyed 
in the 1973 fire at the NPRC in St. Louis.  Also, the January 
2003 and April 2005 SSOC's, and the January 2005 VCAA letter 
to the veteran, informed her that requests to the NPRC 
resulted in negative responses.     

In addition, the May 2001 letter to the veteran requested 
that she complete a VA Form 21-4142 for Dr. Wood.  In 
response, the veteran submitted a statement, received in 
August 2001, in which she stated that there were no 
additional records for Dr. Wood, and that records for Dr. 
Johnson, by whom she was treated, were not available.            

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for a cervical spine disability is denied.  

Service connection for headaches is denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


